In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Martin, J.), entered April 7, 2008, which granted the defendants’ motion pursuant to CPLR 3211 (a) to dismiss the complaint and denied his cross motion to dismiss the defendants’ affirmative defense that the action is barred by the Workers’ Compensation Law.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs contention, the Supreme Court did not err in granting the defendants’ motion to dismiss the complaint (see Thompson v Grumman Aerospace Corp., 78 NY2d 553 [1991]; Roberson v Moveway Transfer & Stor., 44 AD3d 839 [2007]; Ugijanin v 2 W. 45th St. Joint Venture, 43 AD3d 911 [2007]; Bailey v Montefiore Med. Ctr., 12 AD3d 545 [2004]; Causewell v Barnes & Noble Bookstores, 238 AD2d 536 [1997]).
The plaintiffs remaining contention is without merit. Mastro, J.P., Florio, Balkin and Eng, JJ., concur. [See 2008 NY Slip Op 31036(11).]